Case 3:21-cv-00176-RFB-CLB Document 99-1 Filed 06/21/21 Page 1 of 8




  EXHIBIT A –
 REVISED AND
  REDACTED
  EXECUTION
MANUAL PORTION
     110
      Case 3:21-cv-00176-RFB-CLB Document 99-1 Filed 06/21/21 Page 2 of 8


                    NEVADA DEPARTMENT OF CORRECTIONS

                                    EXECUTION MANUAL
                                           EM 110
                                   EXECUTION PROCEDURE
                                        (REDACTED)
Effective Date:          June 21, 2021 (Replaces June 9, 2021 Version Due to a Typographical
                         Error in EM 110.01 (Heading – “Comdenmed” as opposed to
                         Condemned),       EM      110.02(D)(3)(d),   110.02(D)(3)(d)(i)   and
                         110.02(D)(3)(d)(ii) as well as a Separate Typographical Error (12,500
                         mg as opposed to 25,000 mg) in EM 110.02(D)(3)(c)– No other changes
                         made

                     CONFIDENTIAL IN UN-REDACTED FORMAT: YES

AUTHORITY AND RESPONSIBILITY
The Director and designated Deputy Director will ensure that this manual is accurately revised
and published upon order of the Governor prior to a scheduled execution.

110.01           FINAL PREPARATION OF CONDEMNED INMATE

A.

     1. The Warden will ensure that the Execution Area Viewing Room blinds are closed and
        that the Viewing Room lights are at full illumination.

     2. The             Team

         a.

                                   officers will then move




     3. The condemned inmate is placed


B.
             will inform the Warden that the condemned inmate is ready to enter the Execution
     Area Chamber Room.

C.                                                                                with permission of the
     Warden, the inmate is escorted                                                  to the Execution

NDOC Execution Manual                 EM 110 – Execution Procedure                           Page 1 of 7
Effective Date: June 21, 2021 (Replacing June 9, 2021 Version To Correct Typographical Errors Only)
REDACTED – MAY BE DISSEMINATED

                                                                                        RP00055[AMENDED]
       Case 3:21-cv-00176-RFB-CLB Document 99-1 Filed 06/21/21 Page 3 of 8


     Chamber Room                          , placed on the table and secured using soft restraints.
     The restraints that were used during escort will then be removed. A head support will be
     placed under the inmate’s head and the table will be placed at a reverse Trendelenburg
     position. The          Team            will ensure the inmate is properly secured to the table
     and announce “inmate secured.”

D.                                                                                                  officers
     will post themselves in the Execution Chamber Room while the          Team
     escorts        the EMT's into the Execution Chamber Room to set the IV lines and cardiac
     monitor leads.

     1. The EMT will perform a venipuncture of both arms or alternate sites derived from the
        advice of the Attending Physician such as (in the order of preference) the condemned
        inmate’s ankle, lower leg or neck.

        a. Using the appropriate gauge needle/catheter set (18 or 20 depending upon the size
           and condition of the vein at the intended venipuncture site) the EMT will perform a
           venipuncture of the condemned inmate’s right arm (or alternate site derived from the
           advice of the Attending Physician). The venipuncture site should be selected as distal
           on the extremity as possible which will also accommodate at least a 20 gauge
           needle/catheter set. Should that site prove unsuccessful, a site proximal on the arm
           can then be selected and a second venipuncture re-attempted. When the venipuncture
           of the right arm is successful, the EMT will withdraw and appropriately discard the
           needle, connect the catheter tubing to the IV line, remove the tourniquet on the
           condemned inmate’s upper arm and then check the patency of the venipuncture.

            i.   The EMT will open the IV line flow-valve and observe for a free flow of saline
                 inside the IV drip chamber.

           ii.   The EMT will also observe the IV site for any unwanted swelling, discoloration
                 or fluid seeping at the venipuncture site. If any of these problems are observed,
                 the EMT will discontinue the IV at that site. If no problems are observed, the
                 catheter/IV line will be secured with sufficient tape and set the IV flow at a rate
                 sufficient to keep the vein open.

        b. The process set forth above in Section 110.01(D)(1)(a) will be repeated for the
           contralateral side or at another location on the same side to establish another adequate
           intravenous line.

     2. If the EMT is unable to find an adequate vein in an arm, the venipuncture will occur into
        a vein of an ankle, lower leg or neck as advised by the Attending Physician. Once
        established and secure, a normal saline solution will then be infused at a slow rate in
        order to keep the vein open.

     3. Once both venipunctures are successfully completed, cardiac leads will be attached to the
        condemned inmate by the EMT. The EMT will check
        to ensure that the cardiac monitor is functioning properly. The cardiac monitor will then
        be turned off until the end of the process; there will be no dynamic cardiopulmonary
        electronic monitoring of the condemned inmate during the process.
NDOC Execution Manual                 EM 110 – Execution Procedure                           Page 2 of 7
Effective Date: June 21, 2021 (Replacing June 9, 2021 Version To Correct Typographical Errors Only)
REDACTED – MAY BE DISSEMINATED

                                                                                        RP00056[AMENDED]
       Case 3:21-cv-00176-RFB-CLB Document 99-1 Filed 06/21/21 Page 4 of 8



E.                                                               once these tasks have
     been accomplished successfully, the        Team and the EMT                 will then
     exit the Execution Area Chamber Room                             The only person
     remaining with the condemned inmate will be the Warden.

F.                                                                       the Warden will direct
     the              Team            posted in the Execution Area Viewing Rooms to dim the
     lights. The Warden will then open the Execution Area Viewing Room blinds and advise the
     condemned inmate that those witnessing the execution may now hear his last words. A
     digital audio recorder will also record them.

110.02           EXECUTION OF CONDEMNED INMATE

A.                  the Director will positively contact the Attorney General/designee and the
     Governor/designee in person or on their direct lines                       in order to confirm
     a possible stay of execution, order, pardon or commutation of sentence. If none exists, the
     Director will inform the Warden to proceed with the execution.

B. Prior to the execution, the Warden will receive practical training in:

     1. Measuring and reporting the condemned inmate’s level of consciousness.

     2. Monitoring the IV sites for signs of compromise.

C. Prior to the administration of lethal drugs, an Attending Physician or properly trained and
   qualified medical professional will enter the Execution Chamber Room behind a screen in
   order to monitor the condemned inmate’s level of consciousness during the procedure.

D. The Warden will instruct the Drug Administrators to begin injecting the lethal drugs into the
   condemned inmate as specified below.

     1. It must be understood that after the infusion of the lethal drugs has begun the execution
        may still be stopped, but the inmate’s respiratory and cardiovascular systems will be
        progressively more compromised.

         a. If the execution is ordered to be stopped at any point after the infusion of the lethal
            drugs has begun, all reasonable attempts to save the inmate’s life will be made by the
            Attending Physician and medical personnel present using equipment that will be
            made available for that possible contingency as noted in EM 104.01 – List of Needed
            Equipment, Materials and External/Internal Contacts.

         b. If necessary, the inmate will be transported                        to the nearest emergency
            room for further stabilization and medical care.

     2. If at any point, the Attending Physician determines that the condemned inmate’s
        responses to the lethal drugs deviates from as expected, the Drug Administrators, Warden
        and Director will pause the procedure, close the Viewing Room window blinds and

NDOC Execution Manual                 EM 110 – Execution Procedure                           Page 3 of 7
Effective Date: June 21, 2021 (Replacing June 9, 2021 Version To Correct Typographical Errors Only)
REDACTED – MAY BE DISSEMINATED

                                                                                        RP00057[AMENDED]
         Case 3:21-cv-00176-RFB-CLB Document 99-1 Filed 06/21/21 Page 5 of 8


          consult with the Attending Physician. Following the consultation with the Attending
          Physician, the Director will then decide how to proceed from that point. If the execution
          is to continue, the Viewing Room blinds will be reopened before proceeding.

    3.                          in the following order and manner, a Drug Administrator will
          administer the lethal drugs while the Attending Physician and other medical personnel,
          assisted by the Warden in the Chamber Room, closely observes and measures the level of
          consciousness of the condemned inmate.

          a. Throughout the procedure the Warden, Attending Physician, and other medical
             personnel will evaluate the patency of the IV sites by ensuring that the IV drip
             chambers show continuous steady drips and that the IV sites show no signs of
             compromise. If the patency of one of the IV’s is believed to be compromised, the
             medical professionals will inform the Drug Administrators to use the other, patent IV
             site. If both IV’s appear to be compromised, the Warden will then consult with the
             Attending Physician before allowing the EMT to proceed with steps to re-establish
             patent IV access.

          b. After the contents of each syringe has been administered, the syringe will be removed
             from the injection port and the syringe/needle unit will be placed in a new, small
             sharps container labeled and provided for that purpose.

          c. From Tray-1, a Drug Administrator will obtain either the Fentanyl or Alfentanil
             syringes #1-1 through #1-2 containing either 2,500 micrograms of Fentanyl or 25,000
             micrograms of Alfentanil. The contents of the syringes will then be administered
             consecutively at the rate of one minute each.

              i. Two minutes after injecting the last syringe of either Fentanyl or Alfentanil, the
                 Attending Physician or other medical personnel will attempt to elicit an
                 interpretable physical response to a verbal stimulus (i.e. move fingers, open eyes)
                 and to a physical stimulus in the form of a medical grade pinch. If the condemned
                 inmate does not respond to both attempts, the Attending Physician or other
                 medical personnel will inform the Drug Administrator. The Drug Administrator
                 will then begin injection of Ketamine.

             ii. If, after the injection of the last syringe of Fentanyl or Alfentanil, the inmate
                 shows a response to either stimulus, the Drug Administrator shall not proceed.
                 The Director will consult with the Attending Physician. The Director will then
                 decide the next course of action, which may include:

                  1.      Waiting and observing for an additional short period of time
                  2.      Initiating another IV
                  3.      Administering additional Fentanyl or Alfentanil to titrate to effect
                  4.      Halting the execution
                  5.      Begin with the injection of Ketamine if the IV is patent

            iii. If the Director chooses actions 1, 2, and/or 3 above, after their completion the
                 Attending Physician or other medical personnel will attempt to elicit an

NDOC Execution Manual                 EM 110 – Execution Procedure                           Page 4 of 7
Effective Date: June 21, 2021 (Replacing June 9, 2021 Version To Correct Typographical Errors Only)
REDACTED – MAY BE DISSEMINATED

                                                                                        RP00058[AMENDED]
      Case 3:21-cv-00176-RFB-CLB Document 99-1 Filed 06/21/21 Page 6 of 8


                 interpretable physical response to a verbal stimulus (i.e. move fingers, open eyes)
                 and to a physical stimulus in the form of a medical grade pinch. If the condemned
                 inmate does not respond to both attempts, the Attending Physician or other
                 medical personnel will inform the Drug Administrator. The Drug Administrator
                 will then begin injection of Ketamine.

        d. From Tray-2, a Drug Administrator will obtain Ketamine syringes #2-1 containing
           1,000 milligrams of Ketamine. The contents of the syringe will then be administered
           within two minutes.
             i. One minute after the injection of 1,000 milligrams of Ketamine, the Attending
                Physician or other medical personnel will attempt to elicit a response to physical
                stimuli (in the form of a medical grade pinch) from the condemned inmate. If the
                condemned inmate does not respond to the physical stimulus, the injection of
                Ketamine will stop and, if the four-drug protocol is being used, the injection of
                Cis-atracurium will begin.

             ii. If, after the injection of the 1,000 milligrams of Ketamine, the inmate shows a
                 response to physical stimuli, the Drug Administrator shall not proceed. The
                 Director will consult with the Attending Physician. The Director will then decide
                 the next course of action, which may include:

                  1.      Waiting and observing for an additional short period of time
                  2.      Initiating another IV
                  3.      Administering additional Ketamine to titrate to effect.
                  4.      Halting the execution

             v. If the Director chooses actions 1, 2, and/or 3 above, after their completion the
                Attending Physician or other medical personnel will attempt to elicit an
                interpretable physical response to a physical stimulus in the form of a medical
                grade pinch. If the condemned inmate does not respond, the Attending Physician
                or other medical personnel will inform the Drug Administrator. The Drug
                Administrator will then begin either injection of Cis-atracurium (if a four-drug
                protocol is being used) or Potassium (either Potassium Chloride or Potassium
                Acetate) (if the three-drug protocol is being used).

        e. From Tray-3, if utilizing the four-drug protocol, a Drug Administrator will obtain
           Cis-atracurium syringes #3-1 through #3-4 containing 200 milligrams of Cis-
           atracurium. The contents of all syringes will then be administered within one minute.

             i. Two minutes after injecting the last syringe of Cis-atracurium, the Attending
                Physician or other medical personnel will attempt to elicit an interpretable
                physical response to a verbal stimulus (i.e. move fingers, thumbs up, open eyes)
                and to a physical stimulus in the form of a medical grade pinch. If the condemned
                inmate does not respond to both attempts, the Attending Physician or other
                medical personnel will inform the Drug Administrator. The Drug Administrator
                will then begin injection of either Potassium Chloride or Potassium Acetate.


NDOC Execution Manual                 EM 110 – Execution Procedure                           Page 5 of 7
Effective Date: June 21, 2021 (Replacing June 9, 2021 Version To Correct Typographical Errors Only)
REDACTED – MAY BE DISSEMINATED

                                                                                        RP00059[AMENDED]
      Case 3:21-cv-00176-RFB-CLB Document 99-1 Filed 06/21/21 Page 7 of 8


            ii. If, after the injection of the last syringe of Cis-atracurium, the inmate shows a
                response to either stimulus, the Drug Administrator shall not proceed. The
                Director will consult with the Attending Physician. The Director will then decide
                the next course of action, which may include:
                             1. Waiting and observing for an additional short period of time
                             2. Initiating another IV
                             3. Administering additional Cis-atracurium to titrate to effect.
                             4. Halting the execution
                             5. Begin with the injection of Potassium Chloride or Potassium
                                  Acetate if the IV is patent.

            iii. If the Director chooses actions 1, 2, and/or 3 above, after their completion the
                 Attending Physician or other medical personnel will attempt to elicit an
                 interpretable physical response to a verbal stimulus (i.e. move fingers, thumbs up,
                 open eyes) and to a physical stimulus in the form of a medical grade pinch. If the
                 condemned inmate does not respond to both attempts, the Attending Physician or
                 other medical personnel will inform the Drug Administrator. The Drug
                 Administrator will then begin injection of Potassium Chloride or Potassium
                 Acetate.

        f. From Tray-4, a Drug Administrator will obtain the syringes of Potassium Chloride or
           Potassium Acetate syringes #4-1 through #4-4 containing 240mEq Potassium
           Chloride or Potassium Acetate. The contents of all syringes will then be administered
           within two minutes. If a three-drug protocol has been used, then the Potassium
           Chloride or Potassium Acetate will be obtained from Tray-3 as opposed to Tray-4, as
           there will be no Tray-4. If the three-drug protocol is being utilized, the Potassium
           Chloride or Potassium Acetate will be labeled syringes #3-1 through #3-4 as opposed
           to #4-1 through #4-4. Under either the three-drug or four-drug protocol, the following
           steps are to be followed:

             i. Five minutes after injecting the last syringe of Potassium Chloride or Potassium
                Acetate, the Attending Physician or other medical personnel will attempt to elicit
                an interpretable physical response to a verbal stimulus (i.e. move fingers, open
                eyes) and to a physical stimulus in the form of a medical grade pinch. If the
                condemned inmate does not respond to both attempts, the Attending Physician or
                other medical personnel in Workroom # 1 will then turn on the cardiac monitor.
                The Attending Physician or other medical personnel will observe it until all signs
                of electrical activity of the heart have ceased.

            ii. If, at anytime after the final the injection of the last syringe of Potassium Chloride
                or Potassium Acetate, but before the cardiac monitor is turned on, the inmate
                shows any response to the stimulus referenced in the preceding paragraph, the
                Drug Administrator shall not proceed. The Director will consult with the
                Attending Physician. The Director will then decide the next course of action,
                which may include:

                              1. Waiting and observing for an additional short period of time
                              2. Initiating another IV

NDOC Execution Manual                 EM 110 – Execution Procedure                           Page 6 of 7
Effective Date: June 21, 2021 (Replacing June 9, 2021 Version To Correct Typographical Errors Only)
REDACTED – MAY BE DISSEMINATED

                                                                                        RP00060[AMENDED]
Case 3:21-cv-00176-RFB-CLB Document 99-1 Filed 06/21/21 Page 8 of 8




                                                       RP00061[AMENDED]
